DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
 	Claims 2, 6, and 12-20 have been cancelled.  Claims 1, 4, 5, 7, 11, 21, and 22 have been amended.  
	Claims 1, 3-5, 7-11, 21, and 22 are pending and under examination.

2.	All rejections pertaining to claims 6 and 12 are moot because the claims were cancelled with the reply filed on 10/22/2021.
	The objections to claims 1, 4, 7, 21, and 22 are withdrawn in response to the amendments filed on 10/22/2021.
	The rejection of claims 1, 3-5, 7-11, 21, and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendments to delete the Markush group from the claims.

	New grounds of rejection are set forth below. 

Claim Objections
3.	Claims 1, 21, and 22 are objected to because of the recitation “comprised of zymosan polypeptides” .  Appropriate correction to “comprising zymosan polypeptides” is required.

4.	Claim 4 is objected to because of the recitation “at least one of” in conjunction with “or”.  Appropriate correction to replace “or” with “and” is required.

5.	Claim 7 is objected to because of the recitation “A composition, the composition comprising”.  Appropriate correction to “A composition comprising” is required.

6.	Claim 11 is objected to because a comma is missing between the recitations “lipocalin 2” and “miRNA-155” in the second to last line.  Appropriate correction is required.

New Rejections
Double Patenting
7.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1, 3-5, 7-11, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/165,159 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same composition comprising zymosan ligand bound to gold nanoparticles.  The application specification discloses that the zymosan ligand is Zpep, the  same water-soluble extract recited in the instant claims (see [0036]; [0077]).


Claim Rejections - 35 USC § 112(a) – new matter
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 7-11, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  37 CFR 1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".  
Claim 7 recites nanoparticles of 5-200 nm exhibiting enhanced permeability and retention effect across the blood brain barrier (BBB); this is considered new matter.  The specification and original claims do not provide support for this limitation.  Furthermore, 
The amendment to claim 21 and 22 to include the limitation of an water-soluble zymosan extract “comprised of polypeptides less than 10 kDa” is considered new matter.  Applicants point to [0077] for support.  The indicated paragraph describe isolation of water-soluble zymosan polypeptides having a molecular weight of more than 10 kDa.  Specifically, the indicated paragraph discloses that the water-soluble zymosan extract was dialyzed and concentrated by using an Amicon Ultra-15 centrifugal spin column which has a molecular weight cutoff of 10 kDa.  As evidenced by the attached Amicon User Guide, the Amicon Ultra-15 centrifugal spin column retains and concentrates molecules having a molecular weight of more than 10 kD, while removing the molecules having a molecular weight of less than 10 kDa (see p. 1-2).  Thus, the claimed ligand comprises zymosan polypeptides having a molecular weight higher and not smaller than 10 kDa.  This is also evidenced by a paper by the inventor (Saxena, Adv. Healthcare Mater., 2019, 8: 1-14; cited on the IDS filed on 4/22/2020) disclosing that the Amicon Ultra-15 centrifugal spin column renders a polypeptide mixture as reported by Laland (see Saxena, p. 4).  Laland (Nature, 1963, 199: 465-467; cited on the IDS filed on 4/22/2020) isolated a soluble mixture comprising polypeptide having molecular weights higher than 10 kDa (see paragraph bridging p.465 and 466; p. 466, 
	MPEP 2163.06 notes "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  MPEP 2163.06 further notes "When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure".

Claim Rejections - 35 USC § 112(d)
11.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

12.	Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Specifically, by reciting that the ligand targets at least one of TLR2 and TLR4, claim 4 broadens the subject matter of the parent claim 1, which is limited to a water-soluble mixture of zymosan polypeptides, i.e., a TLR2-targeting ligand.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hosta et al. (PGPUB 2010/0323021), in view of Laland et al. (Nature, 1963, 199: 465-467; cited on the IDS filed on 4/22/2020), as evidenced by both Amicon User Guide and Saxena et al. (Adv. Healthcare Mater., 2019, 8: 1-14; cited on the IDS filed on 4/22/2020).
Hosta et al. teach a composition comprising gold nanoparticles conjugated to Kahalalide F (KF) for cancer therapy, where KF exhibits anti-tumoral activity which is increased by conjugation to gold nanoparticles, where the antitumoral activity is tested on HeLa cancer cells; the gold nanoparticles have a size of 5-100 nm (with 40-50 nm exhibiting the highest uptake in HeLa cells) and could be functionalized with PEG (claims 1, 3, and 7-10) (see Abstract; [0010]-[0011]; [0017]; [0029]; [0042]; [0045]; [0048]; [0050]; [0055]-[0056]; [0089]; [0096]; [0098]-[0099]; [0150]; [0155]; [0156]; Fig. 6).  Hosta et al. teach that the gold nanoparticles could be further conjugated to additional agents such as IL-2 and TNF[Symbol font/0x61] (see [0078]; [0081]).
Hosta et al. does not teach a water-soluble mixture comprising zymosan polypeptides (claims 1 and 7).  Laland et al. teach that water-soluble zymosan polypeptides have anti-proliferative effects on HeLa cells (see paragraph bridging p. 465 and 466; p. 466, column 1, first full paragraph; paragraph bridging p. 466 and 467).  Hosta et al. teach that conjugation to a gold nanoparticle enhances anti-tumor activity by concentrating multiple molecules of on its surface (see [0099]).  Based on the combined teachings of Hosta et al. and Laland et al., one of skill in the art would have reasonably expected the water-soluble zymosan polypeptides to possess anti-tumoral activity; one of skill would have also reasonably expected to further enhance this activity claims 5 and 11).  By doing so, one of skill in the art would have obtained a conjugate having an average diameter within the range of 50-200 nm (claims 1, 7, and 10).  
Laland et al. teach obtaining the water-soluble polypeptides by extracting zymosan with water, concentrating the water-extract, and passing it through a Sephadex G 50 column to collect the high molecular weight fraction comprising polypeptides having a molecular weight of more than 10 kDa.  Laland et al. do not teach centrifuging by using a spin column (claims 1 and 7), as per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, there is no evidence of record that specifically using a spin column or the recited steps leads to a composition exhibiting unexpected properties.  As evidenced by Amicon User Guide and Saxena et al., the method of preparing the claimed water-soluble zymosan polypeptides renders water-soluble polypeptides with molecular weights higher than 10 kDa as reported by Laland et al. (see the specification, [0077]; see Amicon User Guide, p. 1-2; see Saxena claim 4).
Since the nanoparticles taught by the prior art have a size between 50 and 200 nm, they must necessarily exhibit enhanced permeability and retention effect (claim 7).  
	Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

15.	No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ILEANA POPA/Primary Examiner, Art Unit 1633